DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7, 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Under MPEP 2142, the ultimate determination of patentability is based on the entire record, by a preponderance of evidence.  A preponderance of evidence requires the evidence to be more convincing than the evidence which is offered in opposition to it.  
However, while pieces of the independent claims, for example, are disclosed in the prior art of record, as required under MPEP 2142 ‘the examiner must…make a determination whether the claimed invention “as a whole” would have been obvious at the time to…’ a person of ordinary skill in the art when the invention was unknown and just before it was made.  When considered "as a whole" the independent claims would not have been obvious.  

That is, Examiner is unable to make a reasonable rejection (one which accounts for each and every limitation without the use of impermissible hindsight.)  In other words, when considered as a whole Examiner is unable to make a reasonable rejection of the limitations ‘…wherein a pattern for Resource Elements (REs) of the CSI-RS is configured based on a pre-defined table which is related to CSI-RS RE patterns, wherein the pre-defined table includes information for i) a number of CSI-RS ports, ii) a type of code-division multiplexing (CDM) and iii) a density related to the CSI-RS, wherein the DMRS type is set to i) DMRS type 1 which is related to a DMRS pattern supporting up to 8 antenna ports or ii) DMRS type 2 which is related to a DMRS pattern supporting up to 12 antenna ports, wherein, based on that the DMRS type is set to the DMRS type 1: i) a position of REs of the DMRS within the pre-defined symbol is determined based on two combs that are related to different REs in a frequency domain, and ii) the FDM is applied, based on that a number of consecutive REs related to the configured pattern in the frequency domain is 1 and a number of consecutive REs related to the configured pattern in a time domain is equal to or greater than 2, wherein, based on that the DMRS type is set to the DMRS type 2: i) the REs of the DMRS are configured based on a range which is defined as four consecutive REs per one DMRS port in the frequency domain, and ii) the FDM is applied, based on that a number of the REs of the CSI-RS based on the configured pattern in one symbol is less than 5…’  Therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461